UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2387


J.L.,

                      Plaintiff – Appellant,

          v.

INDIA WILEA MITCHELL, in her personal capacity; JOHN PAUL
SOLO, in his personal capacity; METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY; THE COUNTY OF LOUDOUN, VIRGINIA,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:16-cv-00583-GBL-JFA)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


J.L., Appellant Pro Se. Morris Kletzin, I, Joseph Walter
Santini, FRIEDLANDER MISLER, PLLC, Washington, D.C.; Courtney
Renee Sydnor, Leesburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      J.L. appeals the district court’s orders denying relief on

his    42     U.S.C.    § 1983     (2012)     complaint      and   denying

reconsideration.       We   have   reviewed   the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.      J.L. v. Mitchell, No. 1:16-cv-00583-GBL-

JFA (E.D. Va. Sept. 1, 2016).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                     2